TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00696-CV



                                   Daniel Caldwell, Appellant

                                                  v.

                                    Jennifer Garfutt, Appellee


           FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
            NO. 09-3577-FC4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Daniel Caldwell appeals from the trial court’s final order holding him in

contempt for failure to pay child support, health insurance premiums, and uninsured medical

expenses; granting judgment for arrearages; suspending commitment; and modifying the divorce

decree. The trial court also entered findings of fact and conclusions of law. For the reasons that

follow, we dismiss this appeal for lack of jurisdiction to the extent Caldwell attempts to appeal the

portion of the order holding him in contempt and otherwise affirm the trial court’s order.1




       1
         On March 20, 2013, the Clerk advised Caldwell that he must inform this Court of the basis
on which jurisdiction exists or that this Court would dismiss this cause for want of jurisdiction. See
Tex. R. App. P. 42.3(a). Caldwell filed a pro se response to the Clerk’s request on April 1, 2013.
He is now represented by counsel. Counsel filed a notice of appearance in May 2013 and filed the
appellant’s brief in October 2013. Counsel is working on this appeal pursuant to the Third Court’s
Pro Bono Pilot Program.
                Caldwell’s first and third issues attack the portion of the trial court’s order holding

him in contempt. In his first issue, he asks this Court to reverse or vacate the contempt order because

it is void. He argues that the order is void because the trial court failed to admonish him of his right

to be represented by an attorney or a court-appointed attorney if he was indigent. See Tex. Fam.

Code § 157.163 (addressing the appointment of attorney in context of motion for enforcement or

motion to revoke community service). In his third issue, he asks this Court to find that the contempt

order is not enforceable because it exceeds the parties’ agreement, imposes criminal contempt, and

is vague. A court of appeals, however, generally lacks jurisdiction to review a contempt order on

direct appeal. Hernandez v. Hernandez, 318 S.W.3d 464, 467 n.1 (Tex. App.—El Paso 2010, no

pet.); In re C.N., 313 S.W.3d 490, 491 n.1 (Tex. App.—Dallas 2010, no pet.); In re Office of

Attorney Gen., 215 S.W.3d 913, 915–16 (Tex. App.—Fort Worth 2007, orig. proceeding).

Accordingly, we do not have jurisdiction to consider Caldwell’s first and third issues in this appeal.

See In re C.N., 313 S.W.3d at 491 n.1; In re Office of Attorney Gen., 215 S.W.3d at 916 (noting that

arrearage judgment appealable and that contempt judgment subject to petition for writ of mandamus

if no confinement is involved).

                In his second and fourth issues, Caldwell attacks the portions of the trial court’s order

that found that he had the ability to make payments for past due amounts and that listed the past due

amounts of child support, medical expenses, and monthly costs for health insurance. He contends

that these portions are not supported by any evidence and exceed the parties’ agreement read into

the record. But, even if the trial court erred by including the itemized listing and the finding as to

Caldwell’s ability to pay, Caldwell does not dispute that he agreed to the total amount of past due



                                                   2
amounts in the order. Any error committed by the trial court in including the itemized listing and

the finding as to Caldwell’s ability to pay then did not probably cause the rendition of an improper

judgment. See Tex. R. App. P. 44.1(a); Merry Homes v. Luu, 312 S.W.3d 938, 950–51 (Tex.

App.—Houston [1st Dist.] 2010, no pet.) (concluding that appellant “[could] not show that any error

committed by the trial court in making irrelevant findings either probably caused the rendition of an

improper judgment or prevented [appellant] from properly presenting its case on appeal”).

Accordingly, we need not address these issues further. See Tex. R. App. P. 47.1 (“The court of

appeals must hand down a written opinion that is as brief as practicable but that addresses every

issue raised and necessary to final disposition of the appeal.”).

                For these reasons, we dismiss this appeal for want of jurisdiction to the extent

Caldwell attempts to appeal from the portion of the order holding him in contempt and otherwise

affirm the trial court’s order.



                                               __________________________________________

                                               Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Field

Affirmed in Part; Dismissed for Want of Jurisdiction in Part

Filed: March 12, 2014




                                                  3